Exhibit CERTIFICATE OF AMENDMENT TO ARTICLES OF INCORPORATION FOR NEVADA PROFIT CORPORATIONS (PURSUANT TO NRS 78.- AFTER ISSUANCE OF STOCK) 1. Name of corporation: Australian Forest Industries. 2. The articles have been amended as follows (provide article numbers, if available): ARTICLE I: The name of the corporation is Lone Pine Holdings, Inc. ARTICLE VI: The Corporation shall have authority to issue one hundred and forty five million shares ofCommon Stock at par value of $0.001 per share;and five million shares of Preferred Stock at a par value of $0.001. 3. The vote by which the shareholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is:238,500,000
